DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/04/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b)(5) discloses “Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.” However, .  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 04/11/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
An updated search for patent publication prior art references in PE2E Search and non-patent literature prior art references in Google Scholar, IEEE Xplore and STIC has been conducted, and the prior art made of record does not fairly teach or suggest teaching the subject matter as described by the combination of limitations recited in independent claims 1, 9 and 17. Thus, the independent claims are allowed, and the dependent claims being definite, further limiting, and fully enabled by the specification are also allowed.  Claims 1-20 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations as disclosed by the independent claims of the instant invention:   
Allison (US 6,363,468) discloses allocating memory of a memory array by partitioning the memory array into subheaps dedicated to frequently used memory blocks; 
Anton (US 2017/0048253) discloses a data resource control data structure; 
Guddekoppa (US 2018/0336140) discloses flash-aware heap memory management includes partitioning, by a host device, a flash-based byte addressable device into multiple chunks; 
Kosuru (US 2011/0153644) discloses utilizing a scalable data structure to search profiles; 
McCormick (US 2020/0057781) discloses a mapping and query service between object-oriented programming objects and deep key-value data stores; 
Parakh (US 9,229,869) discloses decreasing contention in caches in order to increase the efficiency of multi-threaded or multi-processor systems; 
Rambacher (US 2011/0289052) discloses effective delete operations in a distributed data store with eventually consistent replicated entries; 
Shankar (US 2006/0265438) discloses a program analysis tool leverages the garbage collection process to dynamically infer invariants of objects or data structures created by a program on the heap during execution; 
Thathapudi (US 8,209,510) discloses techniques for detecting and preventing memory overruns during run-time execution of device processes; and 
Tsirogiannis (US 2013/0346378) discloses implementing memory compaction in main memory databases by using quasi-updates to move records from a page to the emptied to an active page in a partition heap.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166